Citation Nr: 0417008	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-05 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to December 
1957.  The case comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
lung disorder.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (VCAA), provides the following:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (West 2002); see also 38 C.F.R. 
§ 3.159(b) (2003) (adding an additional duty on VA to request 
"that the claimant provide any evidence in the claimant's 
possession that pertains to the claim").  

In this case, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claim.  
Thus, he must be provided with the above notice prior to the 
Board's consideration of the claim.

Review of the claims folder indicates that the veteran was 
exposed to asbestos from 1972 to 1980, during the course of 
his post-service employment.  Several doctors have diagnosed 
him as having asbestosis as a result of this exposure.

It is also highly probable that the veteran was exposed to 
asbestos during his Naval service from April 1956 to December 
1957.  In an undated statement from the Baptist Health Clinic 
- Roebuck, in Birmingham, Alabama, a doctor stated that the 
veteran had "both history of exposure to asbestos in Navy 
and clinical & radiographic findings suggestive of 
asbestosis."

However, upon VA examination in 2001, it was determined that 
the veteran did not suffer from pulmonary asbestosis or 
fibrosis.  It is unclear whether or not this examiner 
reviewed the claims folder.  Thereafter, a private x-ray 
dated in February 2003 was interpreted as showing no evidence 
suggesting asbestos-related disease.

In view of the conflicting medical evidence of record, on 
remand the veteran should be afforded a VA pulmonary 
examination in order to determine the diagnosis of his 
current pulmonary disorder and its relationship, if any, to 
his active service.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  
His actual treatment records from the Baptist Health Clinic - 
Roebuck, in Birmingham, Alabama, should also be obtained.

Accordingly, the case is hereby REMANDED to the AMC for the 
following action: 

1.  Provide the veteran with notice as 
required by the VCAA, including notifying 
him and his representative of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim for entitlement to 
service connection for a lung disorder; 
and informing him which information and 
evidence he has to provide to  VA and 
which information and evidence VA will 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claim.

2.  Obtain the veteran's complete medical 
records from the Baptist Health Clinic - 
Roebuck, in Birmingham, Alabama.

3.  After the foregoing development has 
been accomplished to the extent necessary 
and the available records have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
with a pulmonary specialist.  The 
examiner must have an opportunity to 
review the complete claims file, and 
should state in the examination report 
that the claims file has been reviewed.  
The examiner is asked to answer the 
following questions:

i.  What is the current diagnosis 
regarding a lung disorder?  Does the 
veteran have asbestosis?  

ii.  Regardless of the diagnosis, 
does the veteran have a pulmonary 
disorder that is as likely as not related 
to his in-service asbestos exposure, as 
opposed to his post-service asbestos 
exposure?

Please substantiate the opinions with 
evidence in the claims file and in 
accordance with sound medical principles.

4.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
developments have been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2003); see 
also Stegall v. West, 11. Vet. App. 268 
(1998).
		
5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003), 38 U.S.C.A. §§ 5109B, 7112.
	             


_________________________________________________
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



